Citation Nr: 0423267	
Decision Date: 08/24/04    Archive Date: 09/01/04	

DOCKET NO.  91-49 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than March 26, 2003, 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).  

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1969.

A review of the evidence of record discloses that in a June 
2003 decision, the Board of Veterans' Appeals (Board) granted 
an increased rating for the veteran's PTSD from 50 percent to 
100 percent, effective March 23, 2003.  However, a disability 
rating in excess of 50 percent for the PTSD prior to 
March 23, 2003 was denied.  An order from the United States 
Court of Appeals for Veterans Claims (Court) dated 
November 21, 2003, inquired whether the parties wished to 
revise their joint motion to partially vacate and remand the 
aforementioned decision to the extent that it denied an 
effective date earlier than March 26, 2003, for the award of 
a 100 percent rating for the veteran's PTSD.  The parties 
filed a joint motion to remand the appeal and by order dated 
December 11, 2003, the motion was granted.  The portion of 
the Board's decision that denied an effective date earlier 
than March 26, 2003, for the award of the 100 percent rating 
for the veteran's PTSD was vacated and remanded for 
readjudication consistent with the motion.  


REMAND

Pursuant to additional development sought by the Board, the 
veteran was accorded a psychiatric examination for rating 
purposes by VA in March 2003.  The examiner was asked to 
distinguish the veteran's PTSD from any other psychiatric 
disability, if possible, and determine to the extent possible 
the degree of impairment manifested by each psychiatric 
disorder found.  An opinion was to be provided as to the 
degree of social and industrial impairment caused solely by 
the veteran's PTSD.  The examiner gave Axis I diagnoses of 
PTSD; panic disorder without agoraphobia; and alcohol abuse.  
The examiner gave a global assessment of functioning (GAF) 
score of 55, but went on to say that the veteran's daily 
flashbacks "would interfere" with social and occupational 
functioning.  The examiner added that the veteran relived and 
thought about his Vietnam experiences on a daily basis and 
opined this would also interfere with social and occupational 
functioning.  He added that the veteran's estrangement from 
other people "would contribute to the same disabilities."  He 
also said that the veteran's temper could also be a problem, 
but was apparently under good control.  With regard to 
whether other psychiatric disorders contributed to the 
veteran's industrial impairment, the examiner stated the 
veteran's paranoid personality disorder would contribute to 
strained relationships with others and with co-workers.  He 
added that if the veteran had panic attacks on a daily basis, 
these too would have interfered with his ability to work and 
to relate to people.  The examiner did not discuss at all the 
veteran's alcohol abuse and whether it was part and parcel of 
the veteran's PTSD.  Also, although the examiner stated that 
he reviewed the file, he gave no indication as to the degree 
of social and industrial impairment caused by the veteran's 
PTSD during the appeal.  

The Board notes the Court has repeatedly vacated Board 
decisions when VCAA notice sent to the claimant failed to 
specify who was responsible for obtaining relevant evidence 
of information as to any claim that was subject to an 
appealed Board decision.  See e.g., Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  Notice to a veteran must notify him to 
provide any evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159(b) (2003).  

The Board notes that once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, VA must consider total disability based upon 
individual unemployability.  Roberson v. Principi, 251 F.3d 
1378 (2001).  This remains for consideration dependent on 
development of the earlier effective date question.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
are fully complied with and satisfied.  
This includes notifying the appellant (1) 
of the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  VA should request the veteran 
identify all health care providers, VA 
and non-VA, who have treated him for his 
PTSD in the recent past.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims file.  Of particular interest is a 
summary report from the individual or 
individuals responsible for providing the 
veteran with individual therapy in the 
past several years.  

3.  VA should provide the veteran with VA 
Form 21-8940 (Veteran's Application for 
Increased Compensation Based on 
Unemployability) and request that he 
complete and return the form.  
Specifically, the veteran should be asked 
to provide any information regarding any 
attempts he has made to find employment 
in the past several years and the results 
thereof.   

4.  The VA physician who conducted the 
psychiatric examination of the veteran 
for the VA Montana Health Care System in 
March 2003 should be contacted and asked 
to provide more specific information 
regarding his assessment of the veteran's 
social and industrial impairment.  The 
physician should specifically state 
whether or not the veteran's alcohol 
abuse is part and parcel of his PTSD.  
The physician should also be asked to 
express an opinion as to the impact of 
the veteran's psychiatric symptomatology 
on his ability to obtain or maintain some 
form of gainful employment and 
specifically indicate whether symptoms of 
his personality disorder are able to be 
dissociated from symptoms of the 
veteran's PTSD.  If the physician is not 
available, or if deemed advisable based 
on any information provided by him, the 
veteran should be scheduled for another 
psychiatric examination.  A social, 
educational and work history should be 
obtained.  The examiner should report a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score on a GAF scale and 
include an explanation of the numerical 
score side, and should estimate, if 
feasible, the percentage of the global 
disability which is attributable to PTSD 
alone.  The examiner should specifically 
state whether the veteran's various 
psychiatric symptoms may be dissociated 
from one disorder versus another.  The 
examiner should also conduct a 
longitudinal review of the medical 
evidence during the appeal period and 
opine as to the industrial impairment 
attributable to the service-connected 
psychiatric symptomatology during that 
time frame, to the best of his or her 
ability.  

5.  Therafter, if the determination 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case and be given an opportunity 
for response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate review, if otherwise in 
order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board intimates 
no opinion, either legal or factual, as to any final outcome 
warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


